             Case 2:20-cv-00887-RAJ Document 20 Filed 06/10/20 Page 1 of 8



 1                                                                   The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8

 9   BLACK LIVES MATTER SEATTLE-KING
     COUNTY, ABIE EKENEZAR, SHARON
10   SAKAMOTO, MURACO KYASHNA-                           No.    2:20-CV-00887
     TOCHA, ALEXANDER WOLDEAB,
11   NATHALIE GRAHAM, AND ALEXANDRA                      DEFENDANT CITY OF SEATTLE’S
     CHEN,                                               NOTICE OF INTENT TO FILE A
12                                                       RESPONSE TO PLAINTIFFS’ MOTION
                                  Plaintiffs,            FOR TEMPORARY RESTRAINING
13                                                       ORDER
                  vs.
14
     CITY OF SEATTLE,
15
                                  Defendant.
16

17
       (1) Under L.C.R. 65(b)(5), the City hereby notifies the court that it intends to file a response and
18
          opposition to Plaintiffs’ Motion for Entry of a Temporary Restraining Order given the
19
          language proposed by Plaintiffs, which does not allow exceptions that would preserve the
20
          City’s ability to protect individuals from imminent physical harm.
21

22

23
     DEFENDANT CITY OF SEATTLE’S NOTICE OF INTENT TO FILE A                              Peter S. Holmes
                                                                                         Seattle City Attorney
     RESPONSE TO PLAINTIFFS’ MOTION FOR TEMPORARY                                        701 5th Avenue, Suite 2050
     RESTRAINING ORDER                                                                   Seattle, WA 98104-7095
                                                                                         (206) 684-8200
     (20-cv-00887RAJ) - 1
                 Case 2:20-cv-00887-RAJ Document 20 Filed 06/10/20 Page 2 of 8



 1        (2) As indicated to Mr. Perez, the City’s modification is narrow and consistent with orders from

 2            other district courts from around the country addressing identical subject matter areas.

 3            (Sharifi Dec., ¶ 10-13, Ex. 9 - 11).

 4        (3) The City is aware of three Motions for a Temporary Restraining Order nationally 1 related to

 5            the current civil rights movement addressing systemic racism in the United States, currently

 6            focused on policing due to the killing of George Floyd. In these Motions, plaintiffs challenge

 7            the use of less lethal tools for crowd management during demonstrations, citing, as in the

 8            present case, primarily First and Fourth Amendment claims. In all of the Motions, the courts

 9            carefully balanced the “absolute right to demonstrate and protest the actions of government

10            officials” and the “difficult and thankless job” in which police officers are “called upon to

11            make split second decisions and to expose themselves to danger while protecting the health

12            and safety of the rest of us.” Agazi Abay, et al, v. City and County of Denver, 20-CV-1616-

13            RBJ, United States District Court for the District of Colorado, June 5, 2020; Don’t Shoot

14            Portland, et al v. City of Portland, 20-cv-00917-HZ *4, United States District Court for the

15            District of Oregon (“the Court recognizes the difficulty in drawing an enforceable line that

16            permits officers to use appropriate means to respond to violence and destruction of property

17            without crossing the line into chilling free speech and abusing those who wish to exercise

18            it.”)

19        (4) In Agazi Abay, et al, v. City and County of Denver, 20-CV-1616-RBJ, United States District

20            Court for the District of Colorado, June 5, 2020, the Court “enjoin[ed] the City and County

21
     1
      In Goyette v. City of Minneapolis, 20-CV-1302 (WMW/DTS), District of Minnesota, the Court denied the Temporary
22
     Restraining Order without prejudice because the plaintiff could not show “irreparable harm.” As the City is willing to
     stipulate to a Temporary Restraining Order in the current matter, and the ruling in Goyette is highly fact-specific, the
23   City does not spend time discussing this case.
         DEFENDANT CITY OF SEATTLE’S NOTICE OF INTENT TO FILE A                                          Peter S. Holmes
                                                                                                         Seattle City Attorney
         RESPONSE TO PLAINTIFFS’ MOTION FOR TEMPORARY                                                    701 5th Avenue, Suite 2050
         RESTRAINING ORDER                                                                               Seattle, WA 98104-7095
                                                                                                         (206) 684-8200
         (20-cv-00887RAJ) - 2
           Case 2:20-cv-00887-RAJ Document 20 Filed 06/10/20 Page 3 of 8



 1       of Denver, and specifically the Denver Police Department and officers from other

 2       jurisdictions who are assisting Denver Police Officers, from employing chemical weapons

 3       or projectiles of any kind against persons engaging in peaceful protests or demonstrations.”

 4       To “assure that this idealistic order” was carried out, the Court specifically “enjoin[ed] the

 5       Denver Police Department and officers from other jurisdictions working with Denver Police

 6       Department officers from using chemical weapons or projectiles unless an on-scene

 7       supervisor at the rank of Captain or above specifically authorizes such use of force in

 8       response to specific acts of violence or destruction of property that the command officer has

 9       personally witnessed,” and also ordered that 1) Kinetic Impact Projectiles and all other non-

10       or less-lethal projectiles may never be discharged to target the head, pelvis or back; 2) that

11       such less lethal projectiles shall not be shot indiscriminately into a crowd; 3) that non-Denver

12       officers shall not use any force or weapon beyond what Denver permits for its own officers;

13       4) all officers must have their body-worn cameras recording at all times and may not

14       intentionally obstruct the camera or recording; 5) chemical agents or irritants may only be

15       used after an order to disperse; and 6) all orders to disperse must be followed with adequate

16       time for the intended audience to comply and officers must leave room for safe egress. Id.

17    (5) Upon the Denver City and County’s Emergency Motion to Modify, the court amended the

18       order to allow Lieutenants and above to authorize the use of the “prohibited force” to address

19       property destruction or specific acts of violence and modified its order on body cameras “as

20       a matter of common sense, the Court is not requiring that body cameras be activated and

21       draining batteries when nothing is happening in the officer’s vicinity.” Abay, 20-CV-1616-

22       RBJ, Order, June 6, 2020. (Sharifi Dec., Ex. 9).

23
     DEFENDANT CITY OF SEATTLE’S NOTICE OF INTENT TO FILE A                            Peter S. Holmes
                                                                                       Seattle City Attorney
     RESPONSE TO PLAINTIFFS’ MOTION FOR TEMPORARY                                      701 5th Avenue, Suite 2050
     RESTRAINING ORDER                                                                 Seattle, WA 98104-7095
                                                                                       (206) 684-8200
     (20-cv-00887RAJ) - 3
            Case 2:20-cv-00887-RAJ Document 20 Filed 06/10/20 Page 4 of 8



 1    (6) On June 9, 2020, in Don’t Shoot Portland, et al v. City of Portland, 20-cv-00917-HZ, United

 2       States District Court for the District of Oregon, the court granted a Temporary Restraining

 3       Order against the Portland Police Bureau: “The Court therefore orders that PPB be restricted

 4       from using tear gas or its equivalent except as provided by its own rules generally. In

 5       addition, tear gas use shall be limited to situations in which the lives or safety of the public

 6       or the police are at risk. This includes the lives and safety of those housed at the Justice

 7       Center. Tear gas shall not be used to disperse crowds where there is no or little risk of injury.”

 8       (Sharifi Dec., Ex. 11).

 9    (7) In the current matter, the City counter-proposed language for a Temporary Restraining Order

10       that, like those in Denver and Portland, attempts to better balance constitutional rights and

11       the public safety obligations faced by the City and its police. In the below, subtractions from

12       Plaintiffs’ proposed Temporary Restraining Order language is in strikethrough; additions in

13       italics.

14              The City of Seattle, including the Seattle Police Department and any other
                officers, departments, agencies, or organizations acting within the Seattle
15              Police Department’s jurisdiction or under the Seattle Police Department’s
                control (collectively, “the City”), is hereby enjoined from employing chemical
16              weapons or projectiles of any kind against persons engaging in peaceful
                protests or demonstrations. This injunction includes: (1) any chemical irritant
17              such as and including CS Gas (“tear gas”) and OC Gas (“pepper spray”) and
                (2) any projectile such as and including flash-bang grenades, “pepper balls,”
18              “blast balls,” and rubber bullets, unless the incident commander or above-
                ranking member of command staff specifically authorizes such use of force in
19              response to specific acts of violence creating likely imminent physical harm to
                an individual(s). This Order does not preclude individual officers from taking
20              reasonable, necessary, and proportional action to protect against imminent
                threat of physical harm to themselves or identifiable others, including the
21              deployment of OC spray.

22        The City’s language includes similar language to the Denver Order, allowing for an incident

23        commander to authorize the use of less-lethal responses. In contrast to Denver, the City does
     DEFENDANT CITY OF SEATTLE’S NOTICE OF INTENT TO FILE A                              Peter S. Holmes
                                                                                         Seattle City Attorney
     RESPONSE TO PLAINTIFFS’ MOTION FOR TEMPORARY                                        701 5th Avenue, Suite 2050
     RESTRAINING ORDER                                                                   Seattle, WA 98104-7095
                                                                                         (206) 684-8200
     (20-cv-00887RAJ) - 4
            Case 2:20-cv-00887-RAJ Document 20 Filed 06/10/20 Page 5 of 8



 1        not seek to include property damage as a viable reason to authorize the use of such tools.

 2        The Portland Order does not include any limitation for a command decision; instead officers

 3        may use tear gas when “the lives or safety of the public or the police are at risk.” The

 4        language proposed by the City is more restrictive than either Denver or Portland.

 5    (8) If the Court determines it is appropriate to enter an Order containing the City’s modification

 6       and amendment to Plaintiffs’ TRO language, the City agrees to entry of a TRO with the

 7       language detailed in ¶ 7 above. Otherwise, the City respectfully requests 72 hours from the

 8       filing date and time of the Plaintiffs’ Motion for TRO to file a Response. See L.C.R. 65(b)(5).

 9

10       DATED this 10th day of June, 2020.

11                                      PETER S. HOLMES
                                        Seattle City Attorney
12

13                                  By: /s/ Ghazal Sharifi
                                        Ghazal Sharifi, WSBA# 47750
14                                      Carolyn Boies, WSBA# 40395

15                                       Assistant City Attorneys

16                                       E-mail: Ghazal.Sharifi@seattle.gov
                                         E-mail: Carolyn.Boies@seattle.gov
17
                                         Seattle City Attorney’s Office
18                                       701 Fifth Avenue, Suite 2050
                                         Seattle, WA 98104
19                                       Phone: (206) 684-8200

20                                       Attorney for Defendant City of Seattle

21

22

23
     DEFENDANT CITY OF SEATTLE’S NOTICE OF INTENT TO FILE A                           Peter S. Holmes
                                                                                      Seattle City Attorney
     RESPONSE TO PLAINTIFFS’ MOTION FOR TEMPORARY                                     701 5th Avenue, Suite 2050
     RESTRAINING ORDER                                                                Seattle, WA 98104-7095
                                                                                      (206) 684-8200
     (20-cv-00887RAJ) - 5
               Case 2:20-cv-00887-RAJ Document 20 Filed 06/10/20 Page 6 of 8



 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on June 10, 2020 I electronically filed the foregoing with the Clerk of
     the Court using the CM/ECF system which will send notification of such filing to the following:
 3
                Breanne Mary Schuster                        ( x ) Via Email
 4              ACLU of Washington                           bschuster@aclu-wa.org
                901 Fifth Avenue, Suite 630
 5              P.O. Box 2728
                Seattle, WA 98111
 6              (206) 624-2184

 7              [Attorneys for Plaintiffs]
                John B. Midgley                              ( x ) Via Email
 8              ACLU of Washington                           jmidgley@aclu-wa.org
                901 Fifth Avenue, Suite 630
 9              P.O. Box 2728
                Seattle, WA 98111
10              (206) 624-2184

11              [Attorneys for Plaintiffs]
                Lisa Nowlin                                  ( x ) Via Email
12              ACLU of Washington                           lnowlin@aclu-wa.org
                901 Fifth Avenue, Suite 630
13              P.O. Box 2728
                Seattle, WA 98111
14              (206) 623-1900

15              [Attorneys for Plaintiffs]
                Molly Tack-Hooper                            ( x ) Via Email
16              ACLU of Washington                           mtackhooper@aclu-wa.org
                901 Fifth Avenue, Suite 630
17              P.O. Box 2728
                Seattle, WA 98111
18              (206) 624-2184

19              [Attorneys for Plaintiffs]
                Nancy Lynn Talner                            ( x ) Via Email
20              ACLU of Washington                           talner@aclu-wa.org
                901 Fifth Avenue, Suite 630
21              P.O. Box 2728
                Seattle, WA 98111
22              (206) 682-2184

23             [Attorneys for Plaintiffs]
      DEFENDANT CITY OF SEATTLE’S NOTICE OF INTENT TO FILE A                             Peter S. Holmes
                                                                                         Seattle City Attorney
      RESPONSE TO PLAINTIFFS’ MOTION FOR TEMPORARY                                       701 5th Avenue, Suite 2050
      RESTRAINING ORDER                                                                  Seattle, WA 98104-7095
                                                                                         (206) 684-8200
      (20-cv-00887RAJ) - 6
           Case 2:20-cv-00887-RAJ Document 20 Filed 06/10/20 Page 7 of 8



 1          Carolyn S. Gilbert                ( x ) Via Email
            PERKINS COIE                      carolyngilbert@perkinscoie.com
 2          1201 3rd Avenue, Suite 4900
            Seattle, WA 98101-3099
 3          (206) 359-3279

 4          [Attorneys for Plaintiffs]
            Mallory Gitt Webster              ( x ) Via Email
 5          PERKINS COIE                      mwebster@perkinscoie.com
            1201 3rd Avenue, Suite 4900
 6          Seattle, WA 98101-3099
            (206) 359-3701
 7
            [Attorneys for Plaintiffs]
 8          Paige L. Whidbee                  ( x ) Via Email
            PERKINS COIE                      pwhidbee@perkinscoie.com
 9          1201 3rd Avenue, Suite 4900
            Seattle, WA 98101-3099
10          (206) 359-3629

11          [Attorneys for Plaintiffs]
            Heath L. Hyatt                    ( x ) Via Email
12          PERKINS COIE                      hhyatt@perkinscoie.com
            1201 3rd Avenue, Suite 4900
13          Seattle, WA 98101-3099
            (206) 359-8000
14
            [Attorneys for Plaintiffs]
15          Joseph M. McMillan                ( x ) Via Email
            PERKINS COIE                      JMcMillan@perkinscoie.com
16          1201 3rd Avenue, Suite 4900
            Seattle, WA 98101-3099
17          (206) 583-8888

18          [Attorneys for Plaintiffs]
            Nitika Arora                      ( x ) Via Email
19          PERKINS COIE                      NArora@perkinscoie.com
            1201 3rd Avenue, Suite 4900
20          Seattle, WA 98101-3099
            (206) 359-3267
21
              [Attorneys for Plaintiffs]
22            David A. Perez                ( x ) Via Email
              PERKINS COIE                  DPerez@perkinscoie.com
23            1201 3rd Avenue, Suite 4900
     DEFENDANT CITY OF SEATTLE’S NOTICE OF INTENT TO FILE A            Peter S. Holmes
                                                                       Seattle City Attorney
     RESPONSE TO PLAINTIFFS’ MOTION FOR TEMPORARY                      701 5th Avenue, Suite 2050
     RESTRAINING ORDER                                                 Seattle, WA 98104-7095
                                                                       (206) 684-8200
     (20-cv-00887RAJ) - 7
           Case 2:20-cv-00887-RAJ Document 20 Filed 06/10/20 Page 8 of 8



 1          Seattle, WA 98101-3099
            (206) 359-6767
 2
            [Attorneys for Plaintiffs]
 3          Robert Seungchal Chang                  ( x ) Via Email
            Ronald A. Peterson Law Clinic           changro@seattleu.edu
 4          Seattle University School of Law
            1112 E. Columbia Street
 5          Seattle, WA 98122
            (206) 398-4025
 6
            [Attorneys for Plaintiffs]
 7

 8
                          __/s/ Ghazal Sharifi________________________
 9                            Assistant City Attorney

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     DEFENDANT CITY OF SEATTLE’S NOTICE OF INTENT TO FILE A                Peter S. Holmes
                                                                           Seattle City Attorney
     RESPONSE TO PLAINTIFFS’ MOTION FOR TEMPORARY                          701 5th Avenue, Suite 2050
     RESTRAINING ORDER                                                     Seattle, WA 98104-7095
                                                                           (206) 684-8200
     (20-cv-00887RAJ) - 8
